Citation Nr: 0736749	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including secondary to service-
connected rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was scheduled for May 15, 2007, but 
the veteran failed to appear.  He has not explained his 
absence or requested to reschedule his hearing; thus, the 
Board will review this case as if he withdrew his hearing 
request.  See 38 C.F.R. § 20.704(d) (2007).

In July 2007, the Board received additional evidence from the 
veteran, and he waived his right to have it initially 
considered by the RO.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See also 38 C.F.R. §§ 20.800, 20.1304(c) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran has advanced his claim of entitlement to service 
connection for COPD on several theories.  Initially, he 
claimed the condition is the result of asbestos exposure.  He 
has since claimed it was otherwise directly incurred in 
service or, alternatively, is secondary to his already 
service-connected rhinitis and sinusitis.   



The Board sees the RO has considered the veteran's purported 
entitlement to service connection for COPD on the basis of 
whether the condition is directly related to his service and 
whether it was caused by exposure to asbestos.  However, when 
a veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist him is triggered as to all theories under which he 
could be entitled to service connection.  See Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

The veteran has been issued letters in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) as to the issue 
of direct service connection for COPD and as a result of 
asbestos exposure.  But with respect to the ancillary issue 
of secondary service connection for COPD, VA has failed to 
meet the requirements set forth in the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Because the VCAA letters did 
not include information concerning secondary service 
connection, another alleged basis of entitlement, he must 
receive this additional notice before deciding his appeal.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

As mentioned, the veteran believes his COPD also may be 
secondary to his already service-connected rhinitis and 
sinusitis.  Secondary service connection may be granted for 
disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b) (2007); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Here, an examination and medical opinion are needed to 
determine whether there is a medical nexus (etiological link) 
between the veteran's COPD and his service-connected rhinitis 
with sinusitis.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran additional VCAA 
notice to address the ancillary issue of 
service connection for COPD on a 
secondary basis - that is, on the 
premise this condition is proximately due 
to, the result of, or chronically 
aggravated by a service-connected 
disability (specifically, his rhinitis 
with sinusitis).

2.  Schedule the veteran for an 
appropriate VA examination to ascertain 
whether any current COPD is proximately 
due to, the result of, or has been 
chronically aggravated by his service-
connected rhinitis with sinusitis.  To 
facilitate responding to the questions 
posed, the claims file and a complete 
copy of this remand must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  After reviewing the claims file 
and examining the veteran, the examiner 
should respond to the following:

a)  Is it at least as likely as not that 
COPD is causally related to any injury or 
symptomatology documented in the service 
medical records?

b)  Is it at least as likely as not that 
COPD is proximately due to or the result 
of the veteran's 
service-connected rhinitis with 
sinusitis?

c)  Is it at least as likely as not that 
COPD has been chronically aggravated by 
the veteran's service-connected rhinitis 
with sinusitis?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion (such as causation) 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

If the examiner is unable to offer the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

3.  Then readjudicate the claim for COPD, 
considering not only:  a) whether service 
connection is warranted on a direct 
basis, but also b) on a secondary basis.  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative another supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




